Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Paragraph [0015] “FIG. 8 is a view illustrating an exemplary configuration of a sensor of the radio-frequency power supply 38 of the plasma processing apparatus 1 illustrated in FIG. 1.” should read as  “FIG. 8 is a view illustrating an exemplary configuration of a sensor of the matching device 42 of the plasma processing apparatus 1 illustrated in
FIG. 1.” in light of paragraph [0013], [0077], [0079].
 Appropriate correction is required. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “matching device” in claim 1 and 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. For the purpose of examination, “matching device” (claim 1 and 2) shall be interpreted as comprising a circuit for matching impedance in light of paragraph [0030].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirano et al. (US 2016/0079037 A1 hereinafter "Hirano").
Regarding claim 1, Hirano teaches a plasma processing apparatus (Fig. 1, paragraph [0049]) comprising:
a chamber (comprising processing vessel 10, Fig. 1, paragraph [0049]);
a radio-frequency power supply (comprising high frequency power supplies 36 and 38, Fig. 1, paragraph [0053], [0073]-[0074]);
an electrode (comprising susceptor 16, Fig. 1, paragraph [0050]) electrically connected to the radio-frequency power supply in order to generate plasma in the chamber (paragraph [0053]); and
a matching device (interpreted under U.S.C. 112f as comprising an impedance matching circuit, comprising matching device 40 and 42, Fig. 1 and 3, paragraph [0053]-[0054], [0075]-[0076]) connected between the radio-frequency power supply (comprising 36 and 38, Fig. 1) and the electrode (comprising 16, Fig. 1), wherein the radio-frequency power supply (comprising 36 and 38, Fig. 1) outputs radio-frequency power generated such that a power level during a first period (comprising Ton, Fig. 2 and 6A, 6B) is higher than a power level during a second period (comprising Toff, Fig. 2 and 6A, 6B) alternating with the first period (Fig. 2 and 6A and 6B, paragraph [0019], [0069], [0098]),
the matching device (comprising 40 and 42, Fig. 1; comprising 40, Fig. 3) sets a load side impedance of the radio-frequency power supply during a monitoring period (comprising T1 during Ton and T2 during Toff, Fig. 6A and 6B, paragraph [0098]) within the first period (comprising T1, Fig. 6A and 6B, paragraph [0087]) to an impedance that s)  of the radio-frequency power supply (paragraph [0103]-[0105], the monitoring period (comprising T1 and T2, Fig. 6A and 6B, paragraph [0098]) is a period starting after a predetermined time length elapses from a start point of the first period (comprising Ton, Fig. 6A and 6B)(paragraph [0098]), and 
the radio-frequency power supply (comprising 36 and 38, Fig. 1) adjusts the power level of the radiofrequency power such that a load power level (load power PL, paragraph [0119],[0141]), which is a difference between a power level of a traveling wave (i.e. progressive wave) and a power level of a reflected wave (i.e. reflection wave)(paragraph [0119]), becomes a designated power level (i.e. load power set values PLH and PLL paragraph [0133],[0140],[0141],[0142]) (see also paragraphs [0130]-[0144] disclosed by Hirano, corresponding to the "Operation of PL Control in Exemplary Embodiment").
Though taught in the prior art, limitations "wherein the radio-frequency power supply outputs radio-frequency power generated such that a power level during a first period is higher than a power level during a second period alternating with the first period" is an intended use/functional limitation. Since Hirano teaches the structural limitation of a radio-frequency power supply capable of pulsing (paragraph [0053],[0073]-[0074]), the apparatus of the same is considered capable of meeting the intended use/functional limitation.
Though taught in the prior art, limitation "sets a load side impedance of the radio-frequency power supply during a monitoring period to an impedance that differs from an output impedance of the radio-frequency power supply, the monitoring period is a period starting after a predetermined time length elapses from a start point of the first period" is an intended use/functional limitation. Since Hirano teaches a matching device (40, Fig. 3) and a controller (comprising 72 and 104A, Fig. 3), the apparatus of the same is considered capable of meeting the intended use/functional limitations.
Thought taught in the prior art, limitation "adjust the power level of the radiofrequency power such that a load power level, which is a difference between a power level of a traveling wave and a power level of a reflected wave, becomes a designated power level," is an intended use/functional limitation. Since Hirano teaches a radio-frequency power supply (comprising 36 and 38, Fig. 1), a controller (comprising 94A and 72, Fig. 3), and adjusting a power (paragraph [0133],[0141]), the apparatus of the same is considered capable of meeting the intended use/functional limitations.
The courts have ruled the following: a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). MPEP 2114. II
Regarding claim 2, Hirano teaches wherein the matching device (comprising matching device 40, Fig. 1) sets the load side impedance (i.e. impedance matching) such that an absolute value of a reflection coefficient of the radio-frequency power becomes a designated value (paragraph [0174]-[0175]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirano et al. (US 2016/0079037 A1 hereinafter "Hirano")
Regarding claim 3, Hirano teaches wherein the designated value of the reflection coefficient can be 0.2 and 0.3 (paragraph [0175] Hirano teaches reflection coefficient of 0.2 and 0.3 which touches/overlaps claimed range 0.3 to 0.5). 
The courts have ruled that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05. I.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sevgi, Levent (Practical Guide to EMC Engineering- Chapter 4 Circuit Model. Artech House pages 65-81) teaches the reflection coefficient and relationship between power, voltage and impedance (see specifically pages 80-81).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREEN CHAN whose telephone number is (571)270-3778.  The examiner can normally be reached on Monday-Friday 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/LAUREEN CHAN/Examiner, Art Unit 1716        

                                                                                                                                                                                                /RAKESH K DHINGRA/Primary Examiner, Art Unit 1716